Exhibit 10.2

 

PROPERTY MANAGEMENT AGREEMENT

 

THIS PROPERTY MANAGEMENT AGREEMENT (the “Agreement”) is made and entered into as
of the      day of [   ], 2014 (the “Commencement Date”), between AMERICAN HOMES
4 RENT II, LLC, a Delaware limited liability company (“Owner”), AMERICAN HOMES 4
RENT MANAGEMENT HOLDINGS COMPANY, LLC, a Delaware limited liability company
(“Property Manager”) and AMERICAN HOMES 4 RENT, LLC (“AH LLC”) solely with
respect to Section 3.09 of this Agreement.

 

RECITALS

 

A.            Owner owns, and intends to acquire additional, single-family
residential properties in certain locations in the United States (each such
owned or acquired property, a “Property” and collectively, the “Properties”). 
The Properties will be indirectly owned by Owner through wholly-owned single
member limited liability companies (each, a “Subsidiary”, and collectively, the
“Subsidiaries”).  Owner and the Subsidiaries are collectively referred to herein
as the “Owner Parties”.

 

B.            Owner is governed by that certain Limited Liability Company
Agreement of American Homes 4 Rent II, LLC, a Delaware limited liability company
(as amended or supplemented from time to time, the “LLC Agreement”), dated as of
June [ ], 2014 and effective as of June 3, 2014, by and between American Homes 4
Rent, a Maryland real estate investment trust (the “American Member”), Alaska
Permanent Fund Corporation, acting for and on behalf of the funds over which the
Alaska Permanent Fund Corporation is designated by Alaska Statutes 37.13 to
manage and invest (together with its permitted successors and assigns, the “APFC
Member”) and AH LLC.  Capitalized terms used herein which are not otherwise
defined shall have the meanings given them in the LLC Agreement.

 

C.            Property Manager is an Affiliate (as defined in the LLC Agreement)
of the American Member and has been formed for the purpose of managing and
leasing the Properties and other similar properties that are not held by Owner
(collectively, the “Unrelated Properties”), either directly or indirectly
through wholly-owned subsidiaries of Property Manager (the “Property Manager
Subsidiaries”).

 

D.            Property Manager may, in lieu of managing the Properties in a
particular jurisdiction, engage a Third-Party Management Company (as defined in
Section 1.07 hereof) to manage and lease the Properties and Unrelated
Properties, subject to the terms contained herein.

 

E.            Owner desires to engage Property Manager to manage and operate (or
oversee any Third-Party Management Company’s management and operation of) the
Properties, and Property Manager desires to render such services, as more fully
described herein, on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1.
APPOINTMENT OF PROPERTY MANAGER; PROPERTY MANAGER’S RESPONSIBILITIES

 

1.01        Management.  Owner hereby engages Property Manager to, and Property
Manager hereby agrees to and shall, manage, operate and maintain the Properties
on behalf of the Owner Parties in accordance with the terms hereof and with at
least the same degree of care, skill, prudence, time, attention and diligence
that a prudent real estate manager acting in like capacity would exercise
(together with the fiduciary duty described in the following sentence, “Due
Care”).  In addition, Property Manager shall act in a fiduciary capacity with
respect to the proper protection of, and accounting for funds derived from, the
Properties.   Property Manager has reviewed (and will obtain any updates or
amendments to) the LLC Agreement and the “Annual Business Plan and Budget” under
the LLC Agreement and understands and acknowledges that the Properties shall be
managed in a manner consistent with the terms set forth in the LLC Agreement and
the Annual Business Plan and Budget.  To the extent that the terms contained
herein are inconsistent in any way with the terms contained in the LLC Agreement
or the Annual Business Plan and Budget, the terms of each of them shall govern
over the terms of this Agreement.  If the American Member in its capacity as
“Manager” of Owner is required to obtain the consent of the Executive Committee
(as defined in the LLC Agreement) or the APFC Member under the terms of the LLC
Agreement or any other agreement entered into in connection therewith, Property
Manager agrees and acknowledges that any action authorized hereunder requires
the consent of the Executive Committee and/or the APFC Member, as the case may
be, even if the terms contained herein do not expressly provide that any such
consent is required.  Property Manager shall not take any action that the
American Member is not authorized to take under the terms of the LLC Agreement
in its capacity as the “Manager” of Owner without obtaining the necessary
consents.

 

1.02        Responsibilities of Property Manager.

 

i)                                         Property Manager’s responsibilities
shall be to oversee, coordinate, organize, manage, direct and facilitate the
leasing, management and advertising of the Properties; including, but without
limitation, the engagement, employment, hiring and firing of, and the
contracting and negotiation with, all employees, contractors, subcontractors,
laborers, materialmen, suppliers, agents, subagents, brokers, professionals and
specialists, whether corporations, individuals or other legal entities, and all
other personnel deemed by Property Manager to be necessary or desirable in
effectuating and performing Property Manager’s responsibilities hereunder with
respect to the Properties.

 

ii)                                      Property Manager shall keep the Owner
Parties informed of all matters known to Property Manager which materially
affect the Properties.

 

iii)                                   Property Manager shall use reasonable
efforts to obtain the highest possible yield from the Properties compatible with
sound administration and  maintenance practices and with the rental policies of
the Owner Parties as such policies may exist from time to time.

 

2

--------------------------------------------------------------------------------


 

iv)                                  Property Manager shall carry out all
necessary administration and management functions with respect to the
Properties, including, without limitation, collecting rent and other amounts
payable by tenants thereof, paying all operational expenses relating to the
Properties and enforcing any regulations and the lease terms applicable to any
tenant, in each case in accordance with the terms hereof.  Notwithstanding the
foregoing, Property Manager shall not be liable to the Owner Parties for arrears
in rent or other payments payable or to be paid by any tenant of a Property
unless such amount is received by Property Manager, it being understood that
nothing in this sentences shall negate Property Manager’s responsibility to
exercise Due Care and use reasonable efforts to collect rent and other amounts
payable by the tenants.

 

1.03        Tenant Liaison.

 

i)                                         Property Manager shall be responsible
for giving (a) all notices and statements required to be sent to tenants under
applicable leases, and (b) all other notices necessary for the administration
and management of the Properties.

 

ii)                                      Property Manager shall, as Property
Manager reasonably deems necessary, send appropriate notices of delinquency and
apply late charges according to the provisions of each tenant lease.  Property
Manager shall use reasonable efforts to demand payment of and collect any
amounts that are in arrears from a tenant at any Property.

 

iii)                                   If Property Manager institutes any legal
or equitable proceedings to recover any payments or amounts that are in arrears
from a tenant at any Property or any other person or entity with respect to a
Property, in each case as may be permitted hereunder, such proceedings shall be
in the  name of either Owner, the applicable Subsidiary or Property Manager and
shall be at Owner’s sole expense.

 

iv)                                  Property Manager shall do or cause to be
done all such things which are necessary to ensure compliance by the Owner
Parties with the terms and conditions of applicable leases with tenants.

 

1.04        Use of Name.  Property Manager shall use such names, trademarks and
logos as may be adopted and designated by Property Manager with respect to and
in conjunction with the operation and management of the Properties and other
properties managed by Property Manager but not owned by the Owner Parties for
the term of this Agreement; provided, however, such names, trademarks and logos
shall remain the exclusive property of Property Manager or its affiliate.  In
the event this Agreement is terminated for any reason, or expires, all rights of
the Owner Parties to use said names and such trademarks and logos shall be
immediately terminated.  If the APFC Member objects to the name, trademark or
logo used by the Property Manager, Property Manager shall propose and implement
alternative names, trademarks or logos which are reasonably acceptable to the
APFC Member and Property Manager.

 

3

--------------------------------------------------------------------------------


 

1.05        Independent Contractor.  This Agreement is not one of general agency
by Property Manager for any of the Owner Parties, but rather is one with
Property Manager engaged independently in the business of managing the
Properties as an independent contractor.  Nothing herein shall constitute or be
construed to be or create a partnership, joint venture, agency,
employer/employee or other relationship between Owner, any Subsidiary, Property
Manager or any Property Manager Subsidiary.  Property Manager is not a general
agent of any Owner Party and except as expressly provided herein, Property
Manager may not contract for or otherwise bind any Owner Party.  Without
limitation of the foregoing, in no event shall Property Manager have the right
to enter into any contract or agreement which may be binding upon any Owner
Party or the Properties, except as expressly permitted by this Agreement or as
otherwise expressly approved by an Owner Party.

 

1.06        Property Manager Subsidiary Companies.  If Property Manager holds
any licenses necessary to provide the services herein under the name of a
Property Manager Subsidiary, Property Manager shall cause each such Property
Manager Subsidiary to fulfill the obligations of Property Manager hereunder with
respect to each Property located in a jurisdiction for which such Property
Manager Subsidiary is licensed.  Property Manager and each Property Manager
Subsidiary shall be jointly and severally liable for all of the obligations and
liabilities contained herein, and Property Manager shall not be relieved of any
of the obligations and liabilities contained herein to the extent that such
services are being performed by a Property Manager Subsidiary.  If additional
Property Manager Subsidiaries are formed after the date hereof for the purposes
of managing the Properties, Property Manager shall send notice to each of
Owner’s members, together with an acknowledgement that such Property Manager
Subsidiary understands and acknowledges its duties, liabilities and obligations
hereunder.  The current Property Manager Subsidiaries are listed on Exhibit “A”.

 

1.07        Third-Party Management Companies.  Property Manager is authorized to
engage management companies other than the Property Manager Subsidiaries to
manage the Properties in particular geographic areas where the Property Manager
Subsidiaries are not appropriately licensed to do so and in other appropriate
circumstances (collectively, “Third-Party Management Companies”). Property
Manager shall be responsible for all fees, compensation and other expenses of
such Third-Party Management Companies, and any payments by the Property Manager
to such Third-Party Management Companies shall not reduce or increase Property
Manager’s compensation hereunder.  In no event shall the engagement by Property
Manager of Third-Party Management Companies relieve Property Manager of any of
its obligations, duties or liabilities under this Agreement.  Prior to engaging
any Third-Party Management Companies, Property Manager shall exercise Due Care
to investigate and oversee such Third-Party Management Companies, taking into
account the available alternatives in each particular market.  Property Manager
shall inform each existing Third-Party Management Companies that such
Third-Party Management Companies is an agent or consultant of Property Manager
and Owner Parties have no obligation or liability to such Third-Party Management
Company, and shall use its reasonable efforts to include similar provisions
reciting the same in any future agreements with the Third-Party Management
Companies (including, a provision that such Third-Party Management Company has
no right to record a memorandum of agreement or any lien, lis pendens or other
instrument encumbering or affecting the Properties).  Property Manager shall use
reasonable efforts to cause the Third-Party Management Company to maintain
insurance similar to the type of insurance required to be maintained by Property
Manager (using

 

4

--------------------------------------------------------------------------------


 

limits based on the advice of Property Manager’s insurance consultant).  If the
APFC Member objects to any particular Third-Party Management Company, Property
Manager shall replace such Third-Party Management Company with an alternative
property manager reasonably acceptable to the APFC Member.

 

1.08        Competitive Bidding.  All budgeted expenditures in excess of Ten
Thousand Dollars ($10,000) shall have a minimum of two (2) written bids and all
budgeted expenditures in excess of Twenty Five Thousand Dollars ($25,000) shall
have a minimum of three (3) written bids, except in the case of Emergency
Situation Responses (as defined in the LLC Agreement), in which case multiple
bids shall not be required.  An Owner Party may also request multiple bids for
any other budgeted line items before approving the annual budget. Any Affiliates
(as defined in the LLC Agreement) of Property Manager shall be disclosed to the
Owner Parties prior to the commencement of any bidding process.

 

ARTICLE 2.
TERM

 

2.01        The term of this Agreement shall commence on the date hereof and
shall terminate on the earlier to occur of:

 

i)                                         By either party in accordance with
Section 4.08 hereof;

 

ii)                                      Without notice or further action, the
occurrence of a Bankruptcy/Dissolution Event (as defined in the LLC Agreement)
with respect to Property Manager;

 

iii)                                   Without notice, upon sale or other
transfer of all of the Properties by Owner or its Subsidiaries (and with respect
to any particular Property, this Agreement shall terminate in respect of such
Property, without notice, upon the sale of such Property);

 

iv)                                  At the option of Property Manager or Owner,
upon written notice, if Property Manager is no longer an Affiliate of the
American Member or the American Member no longer serves as the “Manager” of
Owner; or

 

v)                                     At the option of Owner, upon written
notice, at any time after the occurrence of any Event of Default (as defined in
the LLC Agreement) by the American Member.

 

ARTICLE 3.
SERVICES TO BE PERFORMED BY MANAGER

 

3.01        Preparation of Operating Budget and Rent Schedule.  Beginning no
later than October 15, 2015, and no later than October 15 of each calendar year
thereafter, Property Manager shall cause to be prepared and delivered to the
Owner Parties an operating budget in draft form setting forth an itemized
statement of the estimated monthly receipts and disbursements for the upcoming
year, based upon a proposed rent schedule (the “Rent Schedule”) which sets forth
the proposed monthly rents for the respective types of Properties,

 

5

--------------------------------------------------------------------------------


 

together with any anticipated incentive or concession programs to be included
therein, and taking into account the general condition of the Properties.  Owner
shall consider such operating budget when preparing the Annual Business Plan and
Budget, but shall be under no obligation to use any of the information contained
in such operating budget.  As most of the Properties have not been acquired, the
operating budget for the period commencing as of the date hereof and ending
December 31, 2014, was based on good faith efforts (and may not include all of
the information required by this Section 3.01) and is part of the Annual
Business Plan and Budget.

 

3.02        Renting of Premises.  Property Manager shall use commercially
reasonable efforts to facilitate the leasing of the Properties, and to cause the
Properties to be rented to suitable and creditworthy tenants, as determined by
Property Manager, it being understood that such tenants may have been the
subject of foreclosures or similar proceedings involving the Property in which
such tenant will reside and may have been the subject of a bankruptcy proceeding
at or about the time of any such foreclosure or other proceeding.  Within the
budget allocations in the Annual Business Plan and Budget, and in the exercise
of Due Care, subject to compliance with the rent schedule (as defined below),
Property Manager shall cause, and shall oversee and direct, the advertising of
the Properties, the negotiation and execution of all lease and rental agreements
pertaining to the Properties and all renewals, modifications and terminations
thereof using the standard lease forms approved by Owner.  Property Manager
shall provide to the Owner Parties and its members a copy of all lease forms,
renewal forms and other agreement forms pertaining to the Properties (together
with any updates thereto).  Property Manager may make immaterial revisions as to
the nature and substance of all such forms, based on Property Manager’s
experience and understanding of the local market in which the Properties are
located or if required by applicable law, and Property Manager shall be
responsible for assuring that all lease forms, renewal forms and other agreement
forms pertaining to the Properties comply at all times with all applicable laws
and the Annual Business Plan and Budget.  Subject to compliance with the Rent
Schedule, Property Manager is and shall be authorized to cause the execution,
delivery and renewal of any and all leases for the Property on behalf of Owner
or the applicable Subsidiary, using the requisite forms as described above in
this Section 3.01; provided, however, that, unless an Owner Party approves, all
such leases or other rental agreements shall be for a period no longer than
twenty-four (24) months, and all such leases shall require the tenant thereunder
to pay for all utilities except that, if an Owner Party deems it advisable,
water, gas, sewer, pool maintenance or other services may be provided by such
Owner Party.  Subject to compliance with the Rent Schedule, Property Manager is
authorized to permit such concessions, considerations or other special
arrangements as may be deemed appropriate, necessary or desirable by Property
Manager, acting in good faith, in the leasing of the Properties; but no such
concessions, considerations, rebates, free rent, allowances or special
arrangements shall be made or given to the extent the same would violate any
applicable laws, nor shall any such concessions, considerations, rebates, free
rent, allowances or special arrangements be made or given in connection with the
leasing of the Properties without the prior written approval of an Owner Party
to the extent that the granting thereof shall not comply with the Rent Schedule.

 

3.03        Employment of Personnel.  Property Manager shall investigate, hire,
train, pay, bond and/or insure, supervise and discharge the personnel necessary
to be employed in order to properly maintain and operate the Properties.  No
such personnel shall be deemed employees of the Owner Parties.  The costs of
gross salaries, and other incentive compensation payments, including payroll
taxes, insurance, worker’s compensation and other employee benefits of such

 

6

--------------------------------------------------------------------------------


 

personnel, shall be solely the responsibility of Property Manager or Third-Party
Management Companies and are not reimbursable expenses by Owner (except for
leasing bonuses of Three Hundred Dollars ($300) per Property as provided in the
Annual Business Plan and Budget (collectively, the “Leasing Bonuses”)).  
Property Manager shall prepare or cause to be prepared, at its sole cost and
expense, for execution and filing by Property Manager as an independent
contractor, all forms and returns required by all federal, state or local laws
in connection with unemployment insurance, workmen’s compensation insurance,
disability benefits, social security and other similar taxes now in effect or
hereafter imposed with respect to any employees working at or in respect of the
Properties.

 

3.04        Service Contracts.  On the basis of and consistent with the Annual
Business Plan and Budget, Property Manager shall execute contracts for water,
electricity, gas, landscape, maintenance, security services, pool maintenance,
cleaning, vermin extermination, trash removal and other similar services
relating to the ordinary and customary maintenance of the residential property
in Property Manager’s  name and on behalf of Owner or the applicable Subsidiary
(unless required by the service provider to be in the name of the Owner or the
applicable Subsidiary).  Except in those instances when the American Member is
required to obtain the consent of the Executive Committee under the LLC
Agreement, any of the foregoing contracts shall not require the Owner Parties’
prior approval if it is entered into in arms-length transactions with an entity
which is not an Affiliate of Property Manager on the basis of and provided for
in the Annual Business Plan and Budget and which are cancelable by Owner (or its
applicable Subsidiary), or by Property Manager on behalf of Owner (or its
applicable Subsidiary), on thirty (30) days written notice without any
termination fee or penalty. In performing its responsibilities hereunder with
respect to the Property, Property Manager may, from time to time, and at any
time, deal with any of its Affiliates subject to obtaining the consent of the
APFC Member. The amounts payable to any Affiliate shall in no event be greater
than that would have been paid under an arms-length contract with a
un-Affiliated entity in the general vicinity and in the city where the
applicable Properties are located and shall be terminable concurrently with any
termination of this Agreement.

 

3.05        Maintenance and Repair of Property.  At Owner’s cost, Property
Manager shall maintain the buildings, appurtenances and grounds of the
Properties in “rent-ready” condition, in good repair and operating condition, in
accordance with industry standards and as in a manner otherwise reasonably
acceptable to the Owner Parties, including, without limitation, maintaining the
interior and exterior of each Property, painting, landscaping, plumbing,
carpentry, maintaining and updating all operating systems and such other normal
maintenance and repair work as may be desirable, all in accordance with the
Annual Business Plan and Budget.  For any one item of repair or replacement,
such expenses shall not exceed the amounts set forth in the Annual Business Plan
and Budget unless specifically authorized by an Owner Party, other than those
Emergency Situation Responses (as defined in the LLC Agreement) permitted under
the LLC Agreement.  With respect to Emergency Situation Responses, it is
understood and agreed that Property Manager will promptly notify the Owner
Parties in writing regarding every such expenditure and will furnish a written
report within three (3) business days.  Property Manager shall not be paid any
fee or other compensation in respect of the maintenance services contemplated by
this Section 3.05.

 

7

--------------------------------------------------------------------------------


 

3.06        Collection of Monies.  Property Manager shall collect, or direct the
collection by third parties of, all rent and other charges due from tenants of
the Properties and all other rental fees and other charges otherwise due the
Owner Parties with respect to the Properties (all such rental fees and other
charges being hereinafter collectively referred to as “Rental Income”).  Except
in those instances when the American Member is required to obtain the consent of
the Executive Committee under the LLC Agreement, the Owner Parties authorize
Property Manager to request, demand, collect, receive and receipt for all such
rent and other charges, and to institute legal proceedings in the name of either
Property Manager or Owner (or the applicable Subsidiary), and as an expense
reimbursable by Owner for the collection thereof, and for the dispossession of
tenants and other persons from the Properties, which expense may include the
engaging of counsel for any such matter.  All monies collected by Property
Manager shall be forthwith deposited in the separate bank accounts referred to
in Section 4.05.  Deposits held on behalf of the Owner Parties for the
Properties shall be held in accordance with local law.

 

3.07        INTENTIONALLY DELETED.

 

3.08        Insurance.

 

A.                                    As an operating expense of the Properties,
Owner or Owner’s representative shall provide and maintain the insurance
coverages for the Properties in such amounts and with such coverages as set
forth in the approved Annual Business Plan and Budget.

 

B.                                    Commercial general liability insurance
listing Property Manager as a named insured (with blanket contractual liability
coverage) on the broadest policy form possible on an occurrence policy form,
with limits of not less than One Million Dollars ($1,000,000) per occurrence,
Two Million Dollars ($2,000,000) general aggregate (endorsed to apply on a “per
location” basis), One Million Dollars ($1,000,000) personal and advertising
injury, and Two Million Dollars ($2,000,000) products/completed operations
aggregate.

 

C.                                    At its own expense, Property Manager shall
maintain:

 

i)                                         Comprehensive crime insurance
including employee dishonesty covering Property Manager and all employees of
Property Manager handling the Owner Parties’ funds or other documents, with a
per claim limit of not less than Two Million Dollars ($2,000,000) and a
deductible of no more than One Hundred Thousand Dollars ($100,000).

 

ii)                                      Errors and Omissions professional
liability insurance in an annual aggregate amount of not less than Two Million
Dollars ($2,000,000) and Two Million Dollars ($2,000,000) per claim with a
deductible or self-insured retention of not more than One Hundred Thousand
Dollars ($100,000) per claim.

 

iii)                                   Worker’s compensation insurance in
compliance with all applicable federal, state and local laws and regulations
covering all employees of

 

8

--------------------------------------------------------------------------------


 

Property Manager, with a waiver of subrogation endorsement in favor of the Owner
Parties and their respective Members.

 

iv)                                  Commercial automobile liability coverage of
One Million Dollars ($1,000,000) per accident, combined single limit bodily
injury and property damage (which coverage shall include, without limitation,
liability assumed under any contract).

 

v)                                     Property management errors and omissions
insurance with limits of not less than Five Million Dollars ($5,000,000) per
occurrence and in aggregate with a One Hundred Thousand Dollars ($100,000)
deductible and naming each Owner Party as an additional insured using additional
insured endorsement(s) reasonably acceptable to APFC Member

 

D.                                    Property Manager shall notify the Owner
Parties and Owner’s insurance carrier promptly upon becoming aware of any
casualty, loss, injury, claim or other event which may result in a claim under
any insurance policy maintained by Owner.  Property Manager will cooperate with
the Owner Parties and Owner’s insurance carrier on loss control inspections,
responding to recommendations and other safety issues.

 

E.                                     Property Manager shall provide to the
Owner Parties (with a copy to the APFC Member) a written certificate and
endorsements from the carrier reflecting that Property Manager’s insurance is
effective in accordance with and in compliance with this Section 3.08B and will
not be canceled without at least thirty (30) days prior written notice to the
APFC Member.

 

F.                                      Prior to the each insurance renewal,
Property Manager will meet with the APFC Member (as Owner’s representative) to
evaluate the adequacy of the various lines of insurance and consider the
benefits and costs of modifications to such policies.

 

3.09        Renovation Services.

 

A.                                    In accordance with the LLC Agreement, AH
LLC under the supervision of the Property Manager shall cause the renovation or
improvement work contemplated by the Annual Business Plan to be completed in a
good and workmanlike manner (collectively, “Renovation”) at Owner’s cost.

 

B.                                    All Renovation and any related
Construction Management Services (hereinafter defined) shall be performed in
accordance with a renovation budget (the “Renovation Budget”) prepared by
Property Manager and presented to the Owner Parties for review and approval
prior to the commencement of work.  If requested by the APFC Member (or the
Investment Manager (as defined in the LLC Agreement)), the Property Manager
shall provide copies of any Renovation Budgets to them requested by either of
them.  The Owner Parties shall have thirty (30) days from the later of receipt
of the Renovation Budget and a meeting with the Property Manager to review the
same in which to review and deliver objections thereto to Property Manager. 
Property Manager shall have ten (10)

 

9

--------------------------------------------------------------------------------


 

days from receipt of any objection to the Renovation Budget by the Owner Parties
in which to respond to such objection by amending the Renovation Budget, if
appropriate, and resubmitting same to the Owner Parties.  Such process shall
continue until an agreement is reached on the Renovation Budget.  If the
American Member is required to obtain the consent of the Executive Committee
under the LLC Agreement, the approval of the Owner Parties shall only be
effective if approved by the Executive Committee, and there shall be no
limitation on the period of time in which the Owner Parties may respond to a
request to approve a Renovation Budget.

 

C.                                    In connection with any Renovation, AH LLC
under the supervision of the Property Manager shall perform the following
services (collectively, the “Construction Management Services”) on behalf of the
Owner Parties:

 

i)                                         develop and implement a renovation
plan in accordance with the parameters set forth in the Renovation Budget;

 

ii)                                      supervise, oversee and administer each
and every aspect of the Renovation of  the Property in accordance with the
parameters set forth in the Renovation Budget;

 

iii)                                   obtain, or cause to obtain, all necessary
governmental permits and approvals;

 

iv)                                  finalize and administer construction
contracts at competitive market rates;

 

v)                                     analyze plans and specifications and
propose any revisions thereto;

 

vi)                                  hire appropriate professional services,
including architects, engineers, contractors and environmental consultants, when
required, and negotiate all related service contracts;

 

vii)                               monitor the construction schedule and the
quality of workmanship;

 

viii)                            obtain tenants’ written approval of
construction documents and coordinate the relocation of existing tenants to the
extent necessary;

 

ix)                                  administer and coordinate job site
construction meetings as necessary to ensure the timely flow of information
between tenants, space planners and contractors;

 

x)                                     coordinate labor and material suppliers;

 

xi)                                  use commercially reasonable efforts to
maintain harmonious labor relations;

 

xii)                               review and process all monthly payment
requests pursuant to the contract documents;

 

10

--------------------------------------------------------------------------------


 

xiii)                            inspect Renovations;

 

xiv)                           assist contractors in obtaining notices of
completion, certificates of occupancy, or equivalent documents, and conduct
final walkthroughs with tenants, space planners and contractors; and

 

xv)                              obtain from contractors, subcontractors,
material suppliers or other consultants all reasonably available guarantees,
instructions, equipment manuals, warranties and all other pertinent documents
relating to the Renovation.

 

D.                                    Property Manager shall use commercially
reasonable efforts to (i) ensure that relations between a tenant in the affected
Property and the Owner Parties during any period of construction at the Property
are as good as possible under the circumstances, and (ii) settle any labor
disputes which may arise during any period of construction.  Any and all
contracts entered into pursuant to this Section 3.09 shall be subject to the
requirements set forth in Section 3.04, and all such contracts shall be signed
by Owner or the applicable Subsidiary or, if authorized by Owner and the
Subsidiary, by Property Manager and shall be subject to the competitive bidding
requirements set forth in Section 1.08.

 

3.10        Property Manager Disbursements.  From funds collected and deposited
in the Trust Account (as defined below), but only to the extent sufficient funds
are available and only if Owner has not elected to pay such amounts directly,
Property Manager shall cause to be disbursed regularly and punctually,
(i) amounts otherwise due and payable as operating expenses of the Properties
authorized to be incurred under the terms of this Agreement and in accordance
with the Annual Business Plan and Budget, including Property Manager’s
compensation (but only after all other operating expenses have been paid); and
(ii) the amount of all ad valorem taxes and other impositions levied against the
Properties, including but not limited to any homeowner’s association
assessments, which shall be paid before delinquent.  Property Manager is
responsible for conducting due diligence with respect to each of the Properties
to determine any operating expenses which may be or become payable.  Any balance
remaining in the Trust Accounts after disbursements have been made shall be
promptly disbursed or transferred to Owner or the applicable Subsidiary (other
than those reserves expressly permitted under the Annual Business Plan and
Budget); provided, however, that such disbursements and/or transfers shall be
completed, in any event, no later than the fifteenth (15th) day of the
applicable calendar month; provided further, however, if the fifteenth (15th)
day of the applicable calendar month is not a business day, then such
disbursements and/or transfers shall be made on the business day immediately
following the fifteenth (15th) day of the applicable calendar month.  Property
Manager shall submit a cash flow reconciliation to the Owner Parties within
twenty (20) days after the end of each applicable calendar month, showing all
receipts and disbursements made from the Trust Accounts for such month (also
referred to as the Statement of Cash Flows under Section 3.11 below), and the
Owner Parties shall have the right at any time to direct that any excess cash
amounts then held in such Trust Accounts at the end of each month be promptly
disbursed by Property Manager to another Owner Parties’ account designated by
Owner or the applicable Subsidiary (provided that such excess cash amounts
shall, in any event, be disbursed no later than the fifteenth (15th) day of the
applicable calendar month, or if the fifteenth (15th)

 

11

--------------------------------------------------------------------------------


 

day of the applicable calendar month is not a business day, then on the business
day immediately following the fifteenth (15th) day of the applicable calendar
month, all as otherwise provided in the preceding sentence).  Notwithstanding
anything herein to the contrary, in no event shall Property Manager have the
right to make any disbursements from the Trust Accounts except in accordance
with the approved Annual Business Plan or Budget or as otherwise expressly
permitted under this Agreement or expressly approved or designated by the Owner
Parties.

 

3.11        Reporting.  Property Manager shall provide the Owner Parties with
such information as shall be necessary for Owner to satisfy its reporting
obligations to its Members under Section 8.4 of the LLC Agreement on a timely
basis.  To the extent that Property Manager has not received financial
information from an un-Affiliated third party and such financial information is
necessary for the preparation of the financial information required under this
Section 3.11, Property Manager is permitted to use good faith estimates provided
that Property Manager discloses the basis for its good faith estimate and
diligently pursues financial information from such third party.

 

3.12        Records.  Property Manager shall maintain at its principal offices,
or such other places as may be approved by the Owner Parties, a system of office
records, books and accounts relating to the Property.  All such records shall
belong to the Owner Parties.  The Owner Parties, the APFC Member and other
parties designated by the Owner Parties shall have at all reasonable times, upon
prior notice, access to such records, books and accounts and to all vouchers,
files and all other material pertaining to the Property and this Agreement, all
of which Property Manager agrees to keep available and separate from any records
not having to do with the Property.  The Owner Parties and the APFC Member shall
have the right to audit the books and records of Property Manager.  Property
Manager shall maintain and preserve its relevant records, books and accounts, at
no cost to the Owner Parties.

 

3.13        Resident Complaints/Requests.  Property Manager shall maintain
commercially reasonable  relationships with tenants and shall receive, log in
and respond timely to all tenant complaints and requests for services.  Property
Manager shall maintain records showing the action(s) taken with respect to each
complaint and request.

 

3.14        Returns Required by Law.  Property Manager shall execute and file
punctually when due all forms, reports and returns required by law relating to
the employment of personnel and to the operation of the Property.

 

3.15        Compliance with Legal Requirements.  Property Manager shall use Due
Care to comply with the laws, and ordinances, affecting the Properties and
leasing activities at the Properties by any federal, state, county or municipal
authority having jurisdiction thereover, and orders of the board of fire
underwriters or other similar bodies, subject to the limitations contained in
this Section 3.15.  Property Manager, however, shall not take any such action so
long as any Owner Party is contesting, or has, affirmed its intention to contest
and promptly institutes proceedings contesting, any such order or requirements,
except that if failure to comply promptly with any such order or requirement
would reasonably be expected to expose Property Manager to liability, Property
Manager shall cause the same to be complied with unless Owner agrees to
indemnify Property Manager from any such liability.  Property Manager shall
promptly, and in no event later than three (3) business days from the time of
receipt, notify the

 

12

--------------------------------------------------------------------------------


 

Owner Parties in writing of all such orders and notices of requirements received
by Property Manager.  Property Manager shall also advise the Owner Parties
promptly of the service upon Property Manager of any summons, subpoena, citation
or claim for matters relating to the Properties including but not limited to
leasing, operation, management or maintenance of the Properties.  It shall be
the duty of Property Manager at all times during the term of this Agreement to
operate and maintain the Properties exercising Due Care consistent with this
Agreement and the Annual Business Plan and Budget.  Property Manager shall, in a
timely manner and at Property Manager’s sole cost and expense, apply for, obtain
and maintain all licenses and permits (including deposits and bonds) required
for Property Manager (to comply with its legal requirements to manage
residential projects) in connection with the management and operation of the
Properties.

 

3.16        Services to Tenants.  In connection with its management and leasing
of the Properties, Property Manager shall provide or arrange for the supplying
to the tenants of the Properties, (i) services stipulated in the leases,
(ii) such other services as an Owner Party may approve or specify in writing,
and (iii) the services contemplated and/or specifically prescribed in the Annual
Business Plan and Budget.

 

3.17        Claims for Tax Abatements and Eminent Domain Awards.  When requested
by an Owner Party from time to time, Property Manager shall, without charge or
reimbursement, except for out-of-pocket expenses, render advice and assistance
to the Owner Parties in the negotiation and prosecution of all claims for the
abatement of property and other taxes affecting any Property and for awards for
taking by eminent domain affecting any Property.

 

3.18        Notice to Owner.  Property Manager shall notify the Owner Parties
within one (1) business day (which notice shall include copies of supporting
documentation) of any notice of violation of any legal requirements, any
material defect in a Property, any fire or other material casualty loss to a
Property, any condemnation action, rezoning or other governmental order, and any
tax assessment notices.

 

3.19        Insurance Requirements for Manufacturers, Service Providers and
Contractors.  Property Manager shall make commercially reasonable efforts to
ensure that any and all service providers, contractors or other providers that
are engaged by Property Manager and providing services to a Property, have
appropriate insurance, as reasonably determined by Property Manager.  Any
certificates of insurance of such service providers, contractors or other
providers that are obtained by Property Manager shall be kept by Property
Manager in accordance with Section 3.12.

 

3.20        Homeowners’ Associations.  Property Manager may serve as the Owner
Parties’ liaison with the homeowners’ associations of which the Properties may
be a part, and each Owner Party authorizes Property Manager to receive all
notices and other information from such associations on behalf of such Owner
Party and to provide all information that is reasonably requested by any such
association, provided that in no event shall Property Manager identify the
indirect owners of the Owner Parties without the prior written consent of such
indirect owner.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 4.
RELATIONSHIP OF MANAGER TO OWNER

 

4.01        Monthly Management Fee and Other Fees.  Owner agrees to pay to
Property Manager a fee (the “Monthly Management Fee”) computed and payable
monthly in arrears in an amount equal to eight percent (8%) of Monthly Gross
Collections (as defined in Section 4.02) from the Properties.  Property Manager
acknowledges that all management services (including the renovation and
maintenance of the Properties) are part of Property Manager’s obligations under
this Agreement, and the Monthly Management Fee includes Manager’s full
compensation for all management services.  It is understood and agreed that the
Monthly Management Fee shall not be reduced by Leasing Bonuses and the expenses
of Owner under Section 4.07.

 

Property Manager shall be entitled to additional fees equal to (i) one hundred
percent (100%) of all lease application fees and lease processing or
administration fees paid by tenants, and (ii) fifty percent (50%) of all late
fees, fees for non-sufficient funds and other fees, but in each case less the
aggregate out-of-pocket costs borne by Owner in connection with such fees
(including without limitation any costs relating to accepting and processing
such application or lease and any bank charges), which fees shall be reasonably
based on the market fees currently charged in the applicable market. Property
Manager is authorized to deduct and pay the Monthly Management Fee and the
additional fees as an operating expense of the Properties.

 

Property Manager shall not be entitled to any other fees or compensation except
for the Leasing Bonuses and the fees contemplated under this Section 4.01.  The
fees payable to Property Manager are full compensation, and any fees payable to
the Third-Party Property Managers or Property Manager Subsidiaries in excess of
the fees provided under this Section 4.01 shall be payable at Property Manager’s
sole cost and expense.

 

4.02        Monthly Gross Collections.  Monthly Gross Collections shall include
the entire amount of all Rental Income, including without limitation all
receipts, determined on a cash basis, from:

 

i)                                         tenant rentals collected pursuant to
tenant leases for each month during the term hereof;

 

ii)                                      any rental or security deposits
forfeited by tenants to the extent applied to rent; and

 

iii)                                   proceeds from any insurance for loss of
rental income.

 

Monthly Gross Collections shall herein not include:

 

a)                                     the proceeds of any loan, any capital
contributions made to Owner or any conversion, sale, exchange, condemnation or
other disposition of any Property or any portion thereof;

 

b)                                     casualty insurance proceeds (except for
any insurance for loss of rental income, as described above);

 

14

--------------------------------------------------------------------------------


 

c)                                      proceeds of condemnation awards;

 

d)                                     any deposits including security, damage
or cleaning deposits, including any forfeited deposits (except to the extent any
such deposit is applied to rent);

 

e)                                      interest on investments or otherwise;

 

f)                                       abatement of taxes;

 

g)                                      discounts and dividends on insurance
policies;

 

h)                                     tenant reimbursements for utilities,
homeowners’ association fees or other expenses paid by landlord under the
applicable lease;

 

i)                                         other income not directly related to
Property Manager’s management of the Property; and

 

j)                                        the fees described in the second (2nd)
paragraph of Section 4.01.

 

4.03        Major Repairs.  Property Manager agrees that all work in the making
of any and all repairs costing more than Fifteen Thousand Dollars ($15,000)
shall only be made with the prior written approval of the Owner Parties,
provided that the such repairs shall only require the consent of the Executive
Committee under the LLC Agreement in those instances when the American Member is
required to obtain the consent of the Executive Committee under the LLC
Agreement.

 

4.04        Use and Maintenance of Premises.  Property Manager agrees not to
knowingly permit the use of any Property for any purpose which might void any
policy of insurance held by any Owner Party or which might render any loss
thereunder uncollectible, or which would be in violation of any law or any
governmental regulation, requirement or restriction.  Property Manager has
received and diligently reviewed all insurance policies relating to the
Properties and has used Due Care to diligence all applicable laws, regulations,
requirements and restrictions relating to the Properties.  Property Manager
shall advise and consult with the Owner Parties regarding general operational
matters, including, without limitation, any tenant and visitor safety and
Property security issues or concerns of which Property Manager may have
knowledge, and to the extent approved by the Owner Parties, and at Owner’s
expense, Property Manager shall implement and maintain or cause to be
implemented and maintained, appropriate systems, procedures and policies
necessary for the proper operation of the Properties.  Property Manager shall
obtain all permits and licenses for the Properties, at Owner’s cost, to operate,
occupy and lease the Properties as rental properties.

 

4.05        Separation of Owner’s Monies.  Property Manager, each Property
Manager Subsidiary and each Third-Party Property Manager shall establish and
maintain on behalf of the property owners for which it manages properties, in a
manner to indicate the custodial nature thereof, a bank account (the “Trust
Accounts”), which shall be established to collect operating revenue and pay
operating expenses from such properties. The monies in the Trust Accounts shall
not be commingled with any funds of the Property Manager, any Subsidiary
Property

 

15

--------------------------------------------------------------------------------


 

Manager or any Third-Party Property Manager, and Property Manager shall, and
shall cause each Subsidiary Property Manager and Third-Party Property Manager
to, maintain clear and accurate systems and records to identify and track the
revenue and expenses relating to each of the Properties.  Property Manager shall
also establish such other special bank accounts as may be required by law or
customary practice in managing properties similar to the Properties.  Funds may
be disbursed to cover authorized Property expenditures from Property accounts
upon the signature of Property Manager.  All payments to be made by Property
Manager hereunder shall be made by check drawn on an account established
pursuant to this Section 4.05, except petty cash items not exceeding Two Hundred
Fifty Dollars ($250.00) which may be paid from a fund to be maintained by
Property Manager for such purposes.  Property Manager shall not be obligated to
make any advance to or for the account of the Owner Parties or to pay any sums,
except out of funds held in any account maintained under this Section 4.05, nor
shall Property Manager be obligated to incur any liability or obligation for the
account of the Owner Parties without assurance that the necessary funds for the
discharge thereof will be provided.  Any employee of Property Manager who has
access to Trust Accounts shall be bonded in accordance to the terms described in
Section 3.07.  Without limitation of the foregoing, where law requires that
tenant security deposits be separately maintained, a separate bank account will
be opened by Property Manager, each Subsidiary Property Manager or Third-Party
Property Manager at a bank designated by Property Manager or Third-Party
Property Manager (the “Security Deposit Bank Account”) into which such security
deposits shall be deposited.  The Security Deposit Bank Account will be
(a) maintained in accordance with applicable law, and (b) used only for
maintaining tenant security deposits.

 

4.06        Insufficient Receipts.  If at any time the amounts on deposit in the
Trust Accounts in respect of any owner of properties shall not be sufficient to
pay all costs which may be incurred with respect to the Properties, Property
Manager shall not be obligated to pay said expenses and charges from its own
funds.  Property Manager shall notify the Owner Parties promptly upon awareness
of a cash shortage or pending cash shortage.

 

4.07        Expense of Owner.  Owner shall be liable for the costs and expenses
of maintaining, renovating and operating the Properties subject to Property
Manager’s compliance with the Annual Business Plan and Budget, and except as
otherwise specifically provided in this Agreement, Owner shall pay for all
reasonable costs and expenses provided in the Annual Business Plan and Budget
incurred by Property Manager in connection with the maintenance, renovation or
operation of the Properties or the performance by Property Manager of its duties
under this Agreement.  Owner shall not be obligated to pay for (a) purchases of,
or contracts for, materials or services and centralized software and computer
support, (b) expenses for Property Manager’s office equipment, supplies,
materials or services, (c) any overhead expenses of Property Manager incurred
with respect to its general offices, or (d) any salaries of off-site supervisory
personnel of Property Manager.  Owner shall not be obligated to reimburse
Property Manager for any obligations or expenses arising from or relating to
(A) the negligence, fraud or willful misconduct of Property Manager, the
Property Manager Subsidiaries or the Third-Party Property Managers, or (B) any
breach by Property Manager under this Agreement.  Notwithstanding anything
herein to the contrary, in no event shall Property Manager be entitled to
reimbursement amounts unless otherwise expressly set forth in the approved
Annual Business Plan and Budget or otherwise expressly permitted under this
Agreement or expressly approved by Owner in writing.

 

16

--------------------------------------------------------------------------------


 

4.08        Termination and Default.  A party shall be deemed to be in default
hereunder in the event such party shall fail to keep, observe or perform any
covenant, agreement, term or provision of this Agreement to be kept, observed or
performed by such party, and such party does not cure such default within thirty
(30) days after notice thereof by the other party or, if such default cannot be
cured within thirty (30) days, then within such additional period as shall be
reasonably necessary to effect a cure (but in no event more than an additional
sixty (60) days) so long as such party commences efforts to cure within the
original thirty (30)-day period and thereafter diligently pursues the cure. 
Notwithstanding the foregoing, any monetary default shall be cured within
five (5) days after written notice from the other party.  After the occurrence
of a default and the expiration of the applicable cure period, the
non-defaulting party may terminate this Agreement by written notice to the
defaulting party and thereupon this Agreement shall immediately terminate.  If
termination shall occur after a default of Owner, Property Manager shall be paid
in accordance with the above provisions of this Agreement hereunder for the
actual time of its management involvement with the Properties.

 

4.09        Actions After Termination.  Upon such termination, Property Manager
shall promptly (i) surrender and deliver up to the Owner Parties (as applicable)
the Properties and all rents and income of the Properties and other monies of
the Owner Parties on hand and in any bank account; (ii) deliver to the Owner
Parties as received any monies due the Owner Parties under this Agreement
(including those monies received by Property Manager after termination);
(iii) deliver to the Owner Parties all materials and supplies, keys and
documents, and such other accountings, books, and records pertaining to this
Agreement or the Properties, as any Owner Party shall request; and (iv) assign
only those existing contracts designated by the Owner Parties relating to the
operations and maintenance of the Properties, provided that the Owner Parties
shall agree to assume all liability under a contract (but only if an Owner Party
requires Property Manager to assign such contract to an Owner Party, and if no
Owner Party requires Property Manager to assign such contract, no Owner Party
shall not be required to assume any liability thereunder).  Within thirty (30)
days after such termination, Property Manager shall deliver to the Owner Parties
all written reports required in Section 3.11 for any period not covered by such
reports at time of termination.  Notwithstanding any provisions hereof to the
contrary, in the event Owner hereafter notifies Property Manager of any material
default by Property Manager hereunder, from and after the date of notice of
default, Property Manager shall not deduct or withdraw from any Property bank
account and/or Trust Accounts, from the rents and income of the Properties, or
from any other monies paid to Property Manager for the account of any Owner
Party, any sums for the account of Property Manager, until and unless
(i) written consent to do so has been given by an Owner Party, (ii) Property
Manager has cured such default, or (iii) Property Manager and the Owner Parties
have agreed in writing as to the resolution of the amount of damages, if any,
owing by Property Manager to the Owner Parties by reason of such default by
Property Manager and Property Manager has paid to the Owner Parties such
damages.

 

4.10        Indemnification. Property Manager shall indemnify, defend and save
harmless the Owner Parties and their respective members, executive committee
members, officers, partners, agents, consultants, employees, successors and
assigns from and against any and all losses, costs, claims, expenses,
liabilities, damages or deficiencies, including interest, penalties and
attorney’s fees, arising out of or due to (a) a breach of any representation or
warranty, covenant or agreement of the Property Manager contained in this
Agreement, (b) acts or omissions constituting bad faith, willful misfeasance,
negligence or reckless disregard of duties in

 

17

--------------------------------------------------------------------------------


 

connection with the performance by the Property Manager of its obligations under
this Agreement, (c) any leases or other instruments entered into by Property
Manager, on any Owner Party’s behalf, which fail to comply with applicable laws,
this Agreement or the Annual Business Plan and Budget, (d) any actions of, or
claims by, any Property Manager Subsidiary or Third-Party Management Company,
(e) any claims made by an employees in connection with a violation of any
employment-related law, or (f) the Unrelated Properties. Owner shall indemnify,
defend and save harmless Property Manager from and against any and all losses,
costs, claims, expenses, liabilities, damages or deficiencies, including
interest, penalties and attorney’s fees, arising out of or due to a breach of
any representation of warranty, covenant or agreement of Owner contained in this
Agreement or incurred by Property Manager in the performance of its duties under
this Agreement; provided, however, that Property Manager shall not be
indemnified with regard to any of the following:  (A) Property Manager is
obligated to indemnify the Owner Parties with respect to such matter under the
first sentence of this Section 4.10; (B) the American Member is obligated to
indemnify Owner and/or the APFC Member under the terms of the LLC Agreement or
any other agreement entered into in connection therewith; or (C) Property
Manager is in breach of its obligations hereunder.

 

ARTICLE 5.
MISCELLANEOUS

 

5.01        Assignment.  Property Manager shall not assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the Owner Parties; provided, however, that Property Manager may
engage Property Manager Subsidiaries and Third-Party Management Companies
subject to the terms contained herein.  Subject to the immediately preceding
sentence, this Agreement and all of its terms and provisions shall be binding
upon and inure to the benefit of the parties hereto and their successors and
assigns.

 

5.02        Confidentiality.  Except as may be required by applicable laws or
governmental regulations governing Property Manager, at all times during the
period of this Agreement and thereafter, Property Manager shall maintain strict
confidence with respect to any and all information of a confidential,
proprietary nature which is or may be either applicable to, or related in any
way to the Properties, including all financial records (the “Confidential
Information”).  Property Manager agrees that during the period of this Agreement
and thereafter, Property Manager will not directly or indirectly use the
Confidential Information other than in the course of performing its duties as
Property Manager.

 

5.03        Notices.  All notices, approvals, and other communications required
or permitted to be delivered hereunder must be in writing and must be sent by a
recognized private courier company or by United States mail, registered or
certified, return receipt requested, postage prepaid, addressed to Owner, or
Property Manager, as the case may be, at the following addresses:

 

Owner:

American Homes 4 Rent II, LLC

 

c/o American Homes 4 Rent

 

30601 Agoura Road, Suite 200

 

Agoura Hills, CA 91301

 

Attn: Sara Vogt-Lowell

 

18

--------------------------------------------------------------------------------


 

 

Telephone No.: (805) 413-5300

 

Facsimile No.: (805) 456-7859

 

 

With a copy to:

Alaska Permanent Fund Corporation,

 

801 West 10th Street, Suite 302

 

Juneau, Alaska 99801

 

Attn: Chief Investment Office

 

Telephone No.: (907) 796-1550

 

Facsimile No.: (907) 796-1566

 

 

With a copy to:

Paul H. Saylor

 

CS Capital Management, Inc.

 

3330 Cumberland Boulevard, Suite 500

 

Atlanta, Georgia 30339

 

Telephone: (770) 818-4040

 

Facsimile: (770) 818-4041

 

 

With a copy to:

Michael McHargue

 

CS Capital Management, Inc.

 

222 N. Sepulveda Boulevard, Suite 2000

 

El Segundo, California 90245

 

Telephone: (310) 988-7300

 

Facsimile: (310) 988-7399

 

 

Property Manager:

American Homes 4 Rent Management Holdings Company, LLC

 

c/o American Homes 4 Rent

 

30601 Agoura Road, Suite 200

 

Agoura Hills, CA 91301

 

Attn: Sara Vogt-Lowell

 

Telephone No.: (805) 413-5300

 

Facsimile No.: (805) 456-7859

 

 

American Homes 4 Rent, LLC:

c/o American Homes 4 Rent

 

30601 Agoura Road, Suite 200

 

Agoura Hills, CA 91301

 

Attn: Sara Vogt-Lowell

 

Telephone No.: (805) 413-5300

 

Facsimile No.: (805) 456-7859

 

Either party may changes its address by notice to the other parties.  All
notices delivered to Owner shall be deemed to be delivered to each Owner Party
(as it is acknowledged that the Owner Parties share the same notice address). 
Such notices, approvals and other communications shall be deemed delivered and
received by the respective parties upon receipt or refusal to accept delivery
(such refusal being evidenced by the U.S. Postal Services return receipt or
similar advice from the courier company).

 

19

--------------------------------------------------------------------------------


 

5.04        Entire Agreement.  This Agreement shall constitute the entire
Agreement between the parties hereto, and no modification thereof shall be
effective unless made by supplemental agreement in writing executed by the
parties hereto.

 

5.05        Heading.  The article and section headings contained herein are for
convenience of reference only and are not intended to define, limit or describe
the scope or intent of any provision of this Agreement.

 

5.06        Governing Law.  This Agreement shall be governed exclusively by its
terms and the laws of the State of Delaware, without regard to principles of
conflict of laws.

 

5.07        Jurisdiction, Venue and Dispute Resolution.  Any provisions
governing jurisdiction, venue and dispute resolution set forth in the LLC
Agreement shall apply equally to any claims or defenses under this Agreement as
if such provisions were set forth herein in their entirety.

 

5.08        Severability.  If any provision of this Agreement is declared or
found to be illegal, unenforceable or void, in whole or in part, then the
parties shall be relieved of all obligations arising under such provision, but
only to the extent that it is illegal, unenforceable or void, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.

 

5.09        Governmental Authority.  Each party hereto shall comply with all
laws, ordinances, rules and regulations by all governmental authorities which
are applicable to the Properties.

 

5.10        Third-Party Beneficiaries.  Any provision herein to the contrary
notwithstanding, it is agreed that none of the provisions of this Agreement
shall be for the benefit of or enforceable by any party other than the parties
to this Agreement; provided, however, that each Owner Party and the Alaska
Member shall be deemed a third-party beneficiary of this Agreement and is
relying upon the actions of the Property Manager in performing its duties
hereunder.  The Alaska Member and each Owner Party may bring an action directly
or in the name of Owner.

 

5.11        Amendment; Waiver.  No amendment or modification to this Agreement
shall be effective unless in writing and signed by Owner and Property Manager. 
No waiver by any party of any obligation of the other party, or any breach or
default by the other party in the performance by such party of its obligations
hereunder, shall be binding or enforceable except to the extent set forth in a
writing signed by the party sought to be charged thereby.

 

5.12        No Recordation.  Property Manager shall not record this Agreement,
any memorandum thereof or any lien, lis pendens or other instrument encumbering
any of the Properties.

 

*         *         *         *

 

20

--------------------------------------------------------------------------------


 

Executed as of the date and year first above written.

 

OWNER:

 

AMERICAN HOMES 4 RENT II, LLC,

a Delaware limited liability company

 

By:

American Homes 4 Rent

 

a Maryland real estate investment trust, its managing member

 

By:

/s/ David Goldberg

 

Name: David Goldberg

Title: Executive Vice President

 

MANAGER:

 

AMERICAN HOMES 4 RENT MANAGEMENT HOLDINGS COMPANY, LLC,
in its individual capacity and in the capacity as the sole manager and member of
each of the Property Manager Subsidiaries listed on Exhibit “A”

 

By:

/s/ David Goldberg

 

Name: David Goldberg

Title: Executive Vice President

 

AMERICAN HOMES 4 RENT, LLC,

a Delaware limited liability company, solely with respect to Section 3.09 of
this Agreement

 

By:

/s/ David Goldberg

 

Name: David Goldberg

Title: Executive Vice President

 

21

--------------------------------------------------------------------------------